Citation Nr: 1726756	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral leg disorders other than a right sciatic nerve disability.

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension, stroke, lumbar spine, bilateral hip, bilateral knee, bilateral feet, and bilateral leg disabilities.  The Veteran timely appealed that decision.  This case was initially before the Board in January 2015, at which time the Board remanded all of those claims for additional development.  

During the pendency of that remand, the Agency of Original Jurisdiction (AOJ) awarded service connection for lumbosacral strain, plantar fasciitis, right sciatic nerve, genu recurvatum and limitation of flexion of the right knee, and limitation of flexion of the left knee disabilities in a March 2016 rating decision.  The AOJ additionally awarded service connection for hypertension in a September 2016 rating decision.  The Veteran has not submitted any notices of disagreement with those decisions at that time.  

As noted above, previously before the Board in January 2015 was a claim of service connection for bilateral hip disorders.  Although not listed in the narrative portion of the March 2016 rating decision or in the March 2016 letter notifying her of that rating decision, bilateral hip conditions as associated with the Veteran's lumbar spine disability are shown to be compensated at 10 percent disabling, effective June 12, 2009, in the portion of that decision that listed the Veteran's disabilities that were subject to compensation (i.e., the Rating Decision Codesheet).  Accordingly, it appears to the Board that service connection for bilateral hip disabilities have also been awarded, and therefore the Board no longer has jurisdiction over those claims on appeal.  

The AOJ readjudicated and denied service connection for bilateral leg disorders and residuals of a stroke in a September 2016 supplemental statement of the case.  Those issues have been returned to the Board at this time for further appellate review.  The issue regarding service connection for residuals of a stroke is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's bilateral radiculopathy of the femoral nerves are due to her service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for service connection for radiculopathy of the left femoral nerve have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for establishing service connection for service connection for radiculopathy of the right femoral nerve have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The Veteran filed service connection for bilateral leg disabilities in September 2009, at which time she stated that her back problems had led to pain in her legs.  As noted in the Introduction, the Veteran has only been awarded service connection for a right sciatic nerve disability.  

The Veteran underwent a VA lumbar spine examination in May 2017, in which her muscle strength, reflex and sensory testing were normal; straight leg raising testing was negative on the left but positive on the right.  The Veteran, however, reported moderate intermittent pain and paresthesias and/or dysesthesias in the left lower extremity at that time, although she reported moderate constant pain and mild paresthesias and/or dysesthesias of the right lower extremity.  The examiner noted that the Veteran had radiculopathy of the left lower extremity due to involvement of the L2-4 nerve roots (femoral nerve) for both her lower extremities, and of the L4-S3 nerve roots (sciatic nerve) of the right lower extremity only.  

Based on the foregoing evidence, service connection for bilateral radiculopathy of the femoral nerves of the bilateral lower extremities is warranted in this case, as the May 2017 VA examiner found that the Veteran had bilateral radiculopathy of her femoral nerve due to her lumbar spine disability.  See 38 C.F.R. §§ 3.102, 3.310.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for radiculopathy of the left femoral nerve is granted.  

Service connection for radiculopathy of the right femoral nerve is granted.  


REMAND

Regarding her stroke, in her June 2009 statement, the Veteran specifically contended that her blood pressure severely increased in October 2008 which led to her stroke.  VA treatment records demonstrate that the Veteran had a stroke in October 2008.  Service connection for hypertension was granted in a September 2016 rating decision.  

The Veteran underwent a VA hypertensive examination in September 2016.  The examiner opined that the Veteran's hypertension was at least as likely incurred in service as she had elevated blood pressure readings while in service.  She additionally opined that the Veteran's hypertension was at least as likely as not aggravated beyond the normal progression of that disease by the "stress caused from the hysterectomy and gyn[ecological] conditions as those conditions caused extreme duress and stress and she still has depression and anxiety related to them and thinking about them cause[s] her blood pressure to rise and elevate."  

The examiner did not address whether the Veteran's stroke was caused or aggravated by her hypertension, which has now been service connected.  Thus, in light of the Veteran's contentions on appeal and particularly as she has now been service-connected for her hypertensive disability, a remand is necessary in order to obtain a VA addendum medical opinion as to whether the stroke was caused or aggravated by the Veteran's service-connected hypertensive disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Columbia VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Then, send this case to the September 2016 VA examiner or other appropriate examiner for an addendum opinion regarding whether the Veteran's stroke at least as likely as not (50 percent or greater probability) was (a) caused; or (b) aggravated (i.e., chronically worsened beyond the normal progression of that disease) by her hypertension.  The examiner should address the evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim of service connection for residuals of a stroke.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


